          Case 3:20-cv-00150-BAJ-SDJ                 Document 18          11/10/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA


GENEVA PITCHER                                                                 CIVIL ACTION


VERSUS                                                                         NO. 20-150-BAJ-SDJ


TIMITHIA HALL, et al.


                                                   ORDER

        The Court issues this Order GRANTING Defendants’ Motion to Strike (R. Doc. 16)

Plaintiff’s Amended Complaint (R. Doc. 14), which will be struck from the record by the Clerk

of Court, for the reasons given below.

        Rule 15(a)(1) allows a plaintiff to amend the complaint once, as a matter of course, “within

21 days of serving it,” or within 21 days of a responsive pleading or motion under Rule 12(b), (e)

or (f). When that period has ended, a party may “amend its pleading only with the opposing party’s

written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

        Here, the first responsive pleading was served on March 27, 2020 (R. Doc. 4), meaning

Plaintiff’s ability to amend as a matter of course ended on April 17, 2020. See Bank of Am. v.

TemPay LLC, 2019 WL 9359721, at *8 (W.D.N.Y. Nov. 7, 2019) (“21-day period runs from the

first defense response”). After that, Plaintiff could only amend the Complaint with the opposing

parties’ consent or leave of court. Despite this, Plaintiff filed an Amended Complaint (R. Doc. 14)

on October 13, 2020, without leave or the consent of her opponents.1 Because Plaintiff’s Amended




1
 Following Defendants’ Motion to Strike (R. Doc. 16), Plaintiff filed a Motion for Leave to Amend (R. Doc. 17),
which is pending before the Court.
          Case 3:20-cv-00150-BAJ-SDJ        Document 18      11/10/20 Page 2 of 2




Complaint (R. Doc. 14) was filed without complying with Rule 15(a)(2) of the Federal Rules of

Civil Procedure,

         IT IS ORDERED that Defendants’ Motion to Strike (R. Doc. 14) is GRANTED and

Plaintiff’s Amended Complaint (R. Doc. 14) will be STRUCK from the record by the Clerk of

Court.

         Signed in Baton Rouge, Louisiana, on November 10, 2020.




                                                S
                                           SCOTT D. JOHNSON
                                           UNITED STATES MAGISTRATE JUDGE
